Citation Nr: 1135809	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1975.  He may have also had service in the National Guard from 1979 to 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011, the Veteran, along provided testimony before the Board in St. Petersburg, Florida.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Veteran may have had military service in the National Guard from 1979 to 1980.  This information stems from the VA audiological examination report of September 2008 in which the examiner reported the following:

PERTINENT SERVICE HISTORY:
Navy:  1971 - 1975 (4 years)
Active:  90 day middle ear [Middle East] crisis
National Guard:  1 year 1979 - 1980

A review of the claims folder is negative for any paperwork, either service personnel records or service medical records, that establish that the Veteran was in the National Guard.  Because these possible records are not in the claims folder, and since they may be relevant to the Veteran's claim, the claim should be returned to the RO/AMC so that additional inquires may be made of the Veteran, the National Personnel Records Center, and the appropriate Adjutant General's Office for those records.  To not obtain these records would be possibly prejudicial to the Veteran and the Board might be committing administrative error by not obtaining those records.  See Moore v. Shinseki, 555 F. 3d 1369 (Fed. Cir. 2009).

Also, during the Veteran's hearing before the Board, he indicated he would be seeking additional medical evidence concerning his hearing loss disability that would support his assertions.  A review of the claims folder shows that while the Veteran was given sixty days to submit such evidence, that evidence is not of record.  Hence, in order to ensure that the VA has done everything to assist the Veteran with his claim, the Board believes that the Veteran should be contacted and asked whether he has any additional evidence to submit in support of his claim.  Such contact will ensure that the VA had met its duty to assist the Veteran and it will also ensure that if he does have additional evidence, it will be obtained and included in the claims folder when it is returned to the Board for review.  

In addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted prior to readjudicating the claims on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the Veteran and ask that he identify where he has been treated for hearing loss and notify him that he should either provide medical records to VA or furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the Veteran's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

2.  Associate with the claims folder any VA medical records pertaining to the Veteran that date from October 2009.  

3.  The RO/AMC should contact the Veteran and request additional information concerning his purported service in the National Guard.  The RO/AMC should ask the Veteran whether he served in the Army or Air Force National Guard, and if so, in which state.  The RO/AMC should inform the Veteran that it would be helpful if the Veteran could provide the dates of service, copies of any entrance/discharge paperwork, and service treatment records he may now have in his possession.  All information obtained should be included in the claims folder for review.  

4.  Only after action item three above has been accomplished, and only if the Veteran positively responds to the inquiry, the RO/AMC should then contact the National Personnel Records Center (NPRC), the Adjutant General of the appropriate state, and any other appropriate agency and request verification of service from 1979 to 1980 and all service personnel records and service treatment records regarding the Veteran.  

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained, then the RO/AMC should inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2010).  The RO/AMC should allow an appropriate period of time within which to respond.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Thereafter, the RO/AMC should take any other development action that is deemed warranted and readjudicate the issue now on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided an SSOC regarding that issue.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


